SEWARD & KISSEL LLP treet, N.W. Washington, DC 20001 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 www.sewkis.com August 31, 2012 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Drexel Hamilton Mutual Funds – Drexel Hamilton Multi-Asset Real Return Fund File Nos. 333-173306 and 811-22545 Dear Sir/Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), and in connection with prior correspondence with members of the staff of the Commission (the “Staff”), Drexel Hamilton Mutual Funds (the “Trust”) hereby submits Post-Effective Amendment No. 1 under the 1933 Act and Amendment No. 6 (the “Amendment”) under the Investment Company Act of 1940, as amended (the “1940 Act”) to the Registration Statement on Form N-1A of the Trust.The Trust is making this filing for purposes of registering two classes of shares of a new series of the Trust, Drexel Hamilton Multi-Asset Real Return Fund (the “Multi-Asset Real Return Fund”). Consistent with prior communications with the Staff, the Trust and its principal underwriter intend to request that the effective date of this Post-Effective Amendment No. 1 be accelerated to October 1, 2012. Please call me at the above-referenced number if you have any questions regarding the attached. Sincerely, /s/ Paul M. Miller Paul M. Miller
